Citation Nr: 1425820	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  99-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1945 to October 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim to reopen the issue to entitlement to service connection for tinnitus.

The Board subsequently granted the Veteran's claim to reopen the issue, and remanded the tinnitus claim for further development in January 2006, ordering that the Veteran be provided with a VA examination.  The Veteran failed to report to his scheduled examination, and in May 2007, the Board issued a decision denying entitlement to service connection for tinnitus.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in January 2011, the Court affirmed the Board's decision.  The Veteran then appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which vacated the Court's decision and remanded the matter in May 2013.  In October 2013, the Court vacated the Board's May 2007 decision and remanded the matter to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand: To provide the Veteran with adequate notice and to schedule the Veteran for a VA examination.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The Veteran is currently service connected for hearing loss, and has been assigned a 50 percent evaluation.  In his submission of additional legal argument to the Board, following the procedural history noted above, the Veteran, through his representative, asserted that his claim for entitlement to service connection for tinnitus should be developed as secondary to his service-connected hearing loss.

The Board notes that the Veteran has not been provided with notice of the laws and regulations pertinent to claims brought under the theory of secondary service connection.  In particular, although the Veteran was informed in a March 2004 letter of the evidence needed to reopen a claim for entitlement to service connection on a direct basis, the Veteran has not been provided notice of the elements which are necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  Therefore, upon remand, the Veteran must be provided with proper notice of the applicable regulations pertaining to claims brought under theory of secondary service connection.
Additionally, as the Veteran's tinnitus has not yet been the subject of a VA examination, and the question of whether the Veteran received notice of a previously-scheduled VA examination has been raised during the appeal, the Veteran should again be scheduled for a VA examination.  As questions have been raised about the Veteran's receipt of certain pieces of mail from VA, documentation regarding the scheduling and notification of the examination should be associated with the claims folder. 

The Board acknowledges that the record contains statements from the Veteran's private audiologist, from January 2004 and August 2013, that state his belief that the Veteran's history of noise exposure in the military was quite likely the beginning of his hearing loss and tinnitus, reasoning that the type and degree of hearing loss is consistent with noise induced hearing loss.  The Board, however, finds that these opinions provide an inadequate basis on which to establish a nexus between the Veteran's tinnitus and service because the VA physician did not have access to the Veteran's VA claims file or pertinent history.  The Board notes that an examiner's failure to review the claims file is not a categorical bar to an adequate opinion if it is clear that the examiner otherwise was made aware of the relevant medical history and facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  However, the Board also notes that in the August 2013 record, the private audiologist stated that he had reviewed some service and military records and noted that since service, the Veteran has not been exposed to any significant amount of noise.  The Veteran's VA claims file contains an April 2004 record indicating that the Veteran engaged in farm work involving antique tractors, cutting hay all summer.  Additionally, there is no indication in these letters, and it seems unlikely, that the examiner was made aware of the Veteran's October 1999 audiological examination where he specifically denied experiencing tinnitus.  The Board finds that these facts diminish the probative weight of this opinion, and an additional examination, which takes account of the full evidence of record, is warranted.

In finding that further development, including a VA opinion, is necessary to adjudicate this appeal, the Board acknowledges the United States Court of Appeals for Veterans Claims (Court) decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with corrective notice, containing notice of the criteria necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Schedule the Veteran for an examination to determine the nature and etiology of his tinnitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

         The examiner should then address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus arose during active service or is otherwise related to any incident of service, to include in-service noise exposure. 

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused by his service-connected bilateral hearing loss.  

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was aggravated by his service-connected bilateral hearing loss.
  
For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

The examiner must consider the Veteran's lay statements in making his or her conclusions.  The examiner is advised that the Veteran is competent to report such symptoms as ringing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus is capable of lay observation).  

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, review the requested medical opinion to ensure that it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  After completing the aforementioned development, readjudicate the claim for entitlement to service connection for tinnitus, including on a secondary basis, in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



